Citation Nr: 1543294	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-33 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1960 to May 1962.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Nashville, Tennessee, Regional Office (RO) which denied service connection for both tinnitus and hearing loss.  In September 2015, the Board advanced the Veteran's appeal on the docket on its own motion.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The issue of service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).  


FINDING OF FACT

Tinnitus originated during active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met. 3 8 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board grants service connection for tinnitus.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  


II.  Service Connection for Tinnitus

The Veteran asserts that service connection for tinnitus is warranted as he initially manifested constant ringing in his ears during active service after performing his assigned duties which included "propulsion check systems on the Corporal missile propulsion systems."  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system such as tinnitus becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  See Fountain v. McDonald, 27 Vet. App. 258, 275-75 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  However, the Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The Veteran's service personnel records reflect that he served with the Army's 2nd Missile Battalion, 81st Artillery.  Therefore, his in-service missile-related noise exposure is conceded.  

In a September 2012 written statement, the Veteran indicated that: his military duties included performing "propulsion check systems on the Corporal missile propulsion systems;" "[t]he noise level was very loud from the compressors supplying high pressure air and then the bleeding of the air pressure from the engines and valves inside the missile was also very loud;" and "[a]fter repeated exercises, I often experienced temporary hearing loss and developed a constant ringing in my ears that I still have today."  

At the November 2012 VA audiological examination, the Veteran complained of chronic bilateral tinnitus which began "during or shortly after active military service."  The Veteran was diagnosed with tinnitus.  The examiner concluded that, as the Veteran's "hearing was within normal limits at separation" and "based on the available information, it is opined that this Veteran's bilateral hearing loss and bilateral subjective tinnitus are less likely than not caused by or as a result of his active military service."  The examiner did not discuss or otherwise note the Veteran's in-service missile-relate noise exposure.  Given such omission, the Board finds that the VA audiological examination report is of little probative value.  

The Board finds that the evidence is in at least equipoise as to whether the Veteran's tinnitus arose during active service.  The Veteran had significant missile-related noise exposure while performing his military duties.  He reported the onset of tinnitus during active service which has persisted to the present day.  The Veteran has been diagnosed with recurrent tinnitus on post-service examination.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.  


REMAND

The Veteran asserts that service connection for recurrent bilateral hearing loss is warranted as the claimed disorder was incurred due to his in-service missile-related noise exposure.  

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

The Veteran's in-service noise exposure has been conceded above in the portion of the decision granting service connection for tinnitus.  The report of the Veteran's May 1962 physical examination for service separation states that he exhibited, pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
-5 (5)
-
20 (25)
LEFT
-10 (5)
-10 (0)
-10 (0)
-
10 (15)

The numbers in the brackets reflect a converted score based upon the change in testing methods that occurred in 1966 and 1967.  

The report of November 2012 VA audiological examination states that the Veteran exhibited, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
80
80
80
LEFT
15
20
65
65
70

Speech audiometry revealed speech recognition ability of 66 percent in the right ear and of 96 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner commented that "this Veteran's hearing was within normal limits at separation" and "based on the above information, it is opined that this Veteran's bilateral hearing loss is less likely than not caused by or as a result of his active military service."  

The Court has indicated that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although a VA examination was obtained, as the examiner based the opinion solely on the absence of corroborating service treatment records the Board finds another VA examination is necessary.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). 

Clinical documentation dated after 2011 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his bilateral hearing loss disability.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran.  

3.  Schedule the Veteran for a VA audiological evaluation in order to determine the nature and etiology of his hearing loss disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified hearing loss had its onset during active service; is related to the Veteran's in-service noise exposure; and/or otherwise originated during active service.  

The Veteran's in-service missile-related noise exposure is to be conceded.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  The readjudicate the issue of service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

5.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


